DETAILED ACTION
This action is in response to the amendment filed on 12/2/2021. 
Claims 1, 3, 7, 8, 11, 13, 14, 17, 18, 20, 21, 23, 24, 27-29 are pending.
.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 9/2/2021 has been considered by the examiner (see attached PTO-1449). 

	
Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 2021 with respect to the claims 1, 3, 7, 8, 11, 13, 14, 17, 18, 20, 21, 23, 24, 27-29 have been fully considered and are persuasive.  The rejection of the claims 1, 3, 7, 8, 11, 13, 14, 17, 18, 20, 21, 23, 24, 27-29 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Thomas Babbitt on 2/4/2022.

Amend the claim 20 as follows. The other pending claims remain the same.

20. (Currently Amended) The method of claim 11, wherein after capturing by the one or more microscopes of the second imaging module of an image of the specimen, transporting the identified one slide to the storage module.

Allowable Subject Matter
Claims 1, 3, 7, 8, 11, 13, 14, 17, 18, 20, 21, 23, 24, 27-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to imaging a plurality of slides of a patient and transporting the slides to an imaging module and a storage module for re-imaging including a z-stack in case a diagnostician directs such re-imaging and also the images of the multiple slides of a patient is displayed.

Prior art was found for the claims as follows:

- Lefebvre (US20140273086A1)
Lefebvre disclose an initial imaging of samples of patients which may be a quick and an additional imaging including a Z-Stack when requested via a pathologist after an initial imaging by a multiple imagers and the samples are stored at the storage module when the imagers are busy and/or after the initial imaging.

- Plank et al.  (US6745916)
Plank discloses automatic delivery of specimen slides to a coverslipper.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 11 and 21, imaging a plurality of slides of a patient and transporting the slides to an imaging module and a storage module for re-imaging including a z-stack in case a diagnostician directs such re-imaging and also the images of the multiple slides of a patient is displayed.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481